«Lack la B- cOiSsIVRO Bodubbi 312 tet b8y2afag PEye hth
| FOR THE WEsSTERW OFSTRECT Oo

PEWVSYLVAWVLIA

TEY.. STATES OF AMERICA, )_
~ FILEL lain BPS,

“AUG 24 2020

CLERK U.S. DISTRICT COURT Vv;
WEST. DIST. OF PENNSYLVANIA :

JuvG€: Hornak
RYAN GUSTAFSON,
| “D edendant..

 

 Notree OF GUSTAESONS TRANSFER
Euro HTGH-RISK, HIGH-CUsTopy LEVEL
CONFINEMENT ©

 

 

COMES Now the defendant, above named , who
hereby sespeetfully ‘provides Pris Honocable Court
with his status , iNnSotar as it relates to his .
— pending. § 3582 motion before This Couch gnel
avers the Nightened Uraen cH ot the ma ther

as ¥o\lows :

; L. “Taso Sar as Gustafson unolershands, on
. approximately | the beqy ming ot. August , + the
CDC. lowered its previous 14. day recommendation

tor quaran tine +erms, To \O. dlays.
; oe Desp ite this, Grusbefions! designated

ha ewe house, the "“Leidel Smebvon Cover

—_—
Case 2:16-cr-00133-MRH Document 212 Filed 08/24/20 Page 2 of 4

in Beusten. 1X, has. Alleged ly sought aol day
Cage Hiz— > ~ Votably, that

 
    

  

Gg uaranting

: ; Paling house. has pos: sive COVED -14 eases,

a On August 1, Roto, Gustafson
- Was suddenly wi thouk | Wworning trans terecl into |
QA high Custody Facility which heuges _
modee. with Very  Sertous charges and lengthy,
— Genrt€nces | a and are sick with Covrp - 14,
4. oo Gus ha Pson — Was latec ‘informed that-
he woul el —rEemain@d conS ined _ Under - AWG .
isolation ,. Until his. September A, BOd0 - half- |
Way house.» date. ae ,
_ aS | Tt is ivwmed etely apparent that.
the cond chions | Are. punitive, ra Kher than peokche,
And Contry to =Cb¢C guidance. .
— 6, Dn ered bly, Gustafson (Wwas | informed .
that ah he hack tesfeef positi ve Lor Covryv,
he Would have. been — transterredd icectly fo
the halfway house because Coc Qurdelines
Allene ly. dictate that those testing yoositine —
should not pe re-tested fer 40 aus. ee
Bn Sor Tunately — Guskafson was.
Not informed Why he -must remain under
.. pun: Vive | Condi trons Por 2 5 Kays, as opp oseol
to \O , er. even 1H, How the. ‘ay house

- Over cubes — Ve OC; ete. —
| 2
Case 2:16-cr-00133-MRH Document 212 Filed 08/24/20 Page 3 of 4

Fe Fucthermere, When Gushatson -aerivel, the _

was  Yorced into a contaminaterl cell rhad head

previously housed a hospi tali cee COVED -l4 viekin ,
The cet conhaineel only bedsheets heavily a
Stained in urine. Gustafson had no alternative
\out +o Use These, Same. sheets to escape
the Cold. temperatures main tamed in the cells,
- 8. Custa8son observes ; juacas moving cel]
to cel often without PPE, touching Contam inated
items, then delivering dooce (Trays, etc. Dnfectef —
inmates US ive) the Same showers One utilities as
non- infecked, Awol 4 shared ventilation system
PURI ney _ through ever cee  ° a
4, a Gustalson Observes ver. Steck inmates ,
People | Cough ie exh: biting Sy mptoms, No Medical
steht on uty who adlolress bheir issues guaras
SA noc Mey. EVEMYONE andl avery thing. re
AGO Untike the comp Gustafson cannot
selb-avoid the. virus (contamination ,
ete. Fucther, in this @nviement it is very
Yare- that O. quacel Will fake notice  cinof
assish You, even +o perhaps Vhe poins | of |
doath, Should Gustadtson contracy Covey” SG
result od this HeAN6Da i") hah C isk environment,

Tamates , quarcls,

3

——
Case 2:16-cr-00133-MRH Document 212 Filed 08/24/20 Page 4 of 4

i wed Lae highly unlikely he tuowld recewe
any, meolical attention, Fucthec, ; Gustafson _ hes a

ne} been ecovided | his. thyroiel medication, andl —
when he atlemps to get the attention of
a quacel , he ts. — tole te “put | in & Cop. out
wet, the yuarel Woitll not supply the form,

. Ve usta Pron cor has | senha lerded
neqetive Sor cover - “1G, been on Quarantine Od |

Vhe. Comp Since. . Aves \. Le anol. 4A mere

a resherckne aeranting ; Sine Joly. \. (2000, These
Conchi}rens. Gusts toon - now, restdes in, jp lace .

Gus hatson at chighes. tisk jane Serve NO...

- OC x hor ‘pac Pose».

“WIFERE FORE | Gustafson pespee+ Ku Uly .
__ Peguesks. that. Should this Honerable court grant
Compassvonate release , That Gustation be orclereot He
- Sel} ~gueran Hine an Galveston where he hes Qa. .
_ residence whece he can reside alone in. Gustafsen,
— Further, continues to pray for exjeotstrous  process/ng,
ate: ¥-[C-20_ ee |
Respect Fully Stloim: Hee,
NSE Gl
Ryan. Gustatson

   
 

  

Ls
